Tbe opinion of tbe court was delivered by
Dunbar, C. J.
To reverse this case it would be necessary to overrule the supreme court of the Territory of Washington in Willey v. Morrow, 1 Wash. T. 474. The supreme court in that case, after a pretty thorough examination of tbe law, decided, both upon tbe bearing and petition for re-hearing, that it bad jurisdiction of tbe case, and under tbe law as it then existed we are not willing to say that their decision was erroneous. At all events it must be held *693conclusive where attacked collaterally as in this case. And then, if the appellant's theory of law be conceded to be correct, it is cured by act of congress approved April 4, 1874. (See act entitled "An act concerning practice in territorial courts," Code of Washington, page ~2.)
Even if the supreme court had no right to confirm the sale, it is not the confirmation that gives the equitable title to the land, but it is the purchase at the execution sale and the payment of the purchase price according to the terms of the sale. If the proceeding had been regular up to the time of and including the sale, the equitable title would pass to the purchaser. The confirmation is really only the announcement of the legal determination of these facts.
We have examined the whole case without specially arguing all the errors alleged by appellant, and have been unable to find any error in the rulings or judgment of the court below, and the judgment is, therefore, affirmed.
ANDERS, STILES, HOYT and SCOTT, JJ., concur.